UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant: o Check the appropriate box: oPreliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Swisher Hygiene Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: þFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: SWISHER HYGIENE INC. 4725 Piedmont Row Dr. Suite 400 Charlotte, North Carolina 28210 September 10, 2015 Dear Fellow Swisher Hygiene Stockholder: We are pleased to invite you to join us at the 2015 Annual Meeting of Stockholders (the "Annual Meeting")of Swisher Hygiene Inc. (“Swisher Hygiene”) to be held at 10:00 a.m. Eastern Time on Thursday, October 15, 2015 in the Morrison Meeting Room Bat the Charlotte Marriott SouthPark, located at 2200 Rexford Road, Charlotte, North Carolina 28211. At the Annual Meeting we will ask you to consider and vote on: The proposed sale of all of the assets primarily used in our chemical service, wholesale and hygiene businesses (in each case outside of Canada) (collectively, the “Business”), pursuant to the Purchase Agreement by and between Swisher Hygiene and Ecolab Inc. dated August 12, 2015. The sale of the Business constitutes a sale of all or substantially all of our assets within the meaning of the General Corporation Law of the State of Delaware, and accordingly, at the Annual Meeting, we will ask you to consider and vote upon a proposal to authorize the Purchase Agreement and the transactions contemplated thereby, including the sale of the Business. The proposed dissolution of Swisher Hygiene pursuant to the Plan of Complete Liquidation and Dissolution. The election of five directors to our Board of Directors. The ratification of Grant Thornton, LLP as our independent registered public accounting firm for the year ending December 31, 2015. A proposal to adjourn the Annual Meeting in order to solicit additional proxies in the event there are insufficient votes to approve one or more of the foregoing proposals or for any other reason the Board of Directors deems appropriate. Such other business as may properly come before the Annual Meeting. Whether or not you plan to attend in person, it is important that your shares be represented at the Annual Meeting. Your vote is important and we ask that you please cast your vote as soon as possible. The Board of Directors recommends that you vote FOR the election of all the director nominees and FOR each of the other proposals presented. Please refer to the accompanying proxy statement for detailed information on each of the proposals. We look forward to seeing you at 10:00a.m.Eastern Timeon October 15, 2015 in Charlotte, North Carolina. Sincerely, Richard L. Handley, Chairman of the Board SWISHER HYGIENE INC. 4725 Piedmont Row Dr. Suite 400 Charlotte, North Carolina 28210 NOTICE OF 2 To Stockholders of Swisher Hygiene Inc.: The 2015 Annual Meeting of Stockholders (the "Annual Meeeting") of Swisher Hygiene Inc. (“Swisher Hygiene”) will be held at 10:00 a.m. Eastern Time on Thursday, October 15, 2015 in the Morrison Meeting Room Bat the Charlotte Marriott SouthPark, located at 2200 Rexford Road, Charlotte, North Carolina 28211, to consider and vote on the following matters, each as more fully described in the accompanying proxy statement: The proposed sale of all of the assets primarily used in our chemical service, wholesale and hygiene businesses (in each case outside of Canada) (collectively, the “Business”) to Ecolab Inc. (“Ecolab”) pursuant to the Purchase Agreement by and between Swisher Hygiene and Ecolab dated August 12, 2015.The sale of the Business constitutes a sale of all or substantially all of our assets within the meaning of the General Corporation Law of the State of Delaware (the "DGCL"), and accordingly, at the Annual Meeting, we will ask you to consider and vote upon a proposal to authorize the Purchase Agreement and the transactions contemplated thereby, including the sale of the Business. The proposed dissolution of Swisher Hygiene pursuant to the Plan of Complete Liquidation and Dissolution (the “Plan of Dissolution”), which, if approved, will give the Board of Directors discretion to determine, within twelve months of such approval, when and whether to proceed with the Plan of Dissolution. The election of five directors to our Board of Directors. The ratification of Grant Thornton, LLP as our independent registered public accounting firm for the year ending December 31, 2015. A proposal to adjourn the Annual Meeting in order to solicit additional proxies in the event there are insufficient votes to approve one or more of the foregoing proposals or for any other reason the Board of Directors deems appropriate. Such other business as may properly come before the Annual Meeting or any postponements or adjournments thereof. Only stockholders of record as of 5:00 p.m. Eastern Time on August 28, 2015, the record date, are entitled to receive notice of and to vote at the Annual Meeting or any adjournments or postponements of the Annual Meeting. We cordially invite you to attend the Annual Meeting in person. Even if you plan to attend the Annual Meeting, we ask that you please submit your proxy as soon as possible. As more fully described in the accompanying proxy statement, you may revoke your proxy and change your vote at any time prior to its use. By Order of the Board of Directors, William M. Pierce, President and Chief Executive Officer September 10, 2015 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON OCTOBER 15, 2015 The accompanying proxy statement and the 2014 Annual Report on Form 10-K, as amended, are available at http://www.swsh.com. The accompanying proxy statement is dated September 10, 2015 and, together with the enclosed form of proxy card, is first being mailed to stockholders of Swisher Hygiene on or about September 10, 2015. TABLE OF CONTENTS PROXY STATEMENT OF THE BOARD OF DIRECTORS OF SWISHER HYGIENE INC. 1 SUMMARY TERM SHEET 1 The Annual Meeting 1 The Sale Transaction 3 The Plan of Dissolution 9 Risk Factors 11 The Director Election Proposal 12 The Auditor Ratification Proposal 12 The Adjournment Proposal 12 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING 13 RISK FACTORS 21 THE ANNUAL MEETING 26 Date, Time,and Place 26 Independent Proposals 26 Record Date 26 Quorum 27 Required Vote 27 Ownership of Directors and Executive Officers 27 Revocability of Proxies 28 Adjournments and Postponements 28 Broker Non-Votes 29 Solicitation of Proxies 29 Questions and Additional Information 29 Availability of Documents 29 PROPOSAL NO. 1:THE SALE TRANSACTION 30 Parties to the Sale Transaction 30 General Description of the Sale Transaction 30 Background of the Sale Transaction 31 Reasons for the Sale Transaction 37 Opinion of Swisher Hygiene's Financial Advisor 39 Certain Swisher Hygiene Forecasts 45 Activities of Swisher Hygiene Following the Sale Transaction 47 Accounting Treatment of the Sale Transaction 47 Government Approvals 47 No Appraisal Rights 48 PURCHASE AGREEMENT 48 General 48 Closing 50 Representations and Warranties 50 i Indemnification; Survival of Indemnification Obligations 53 Covenants and Agreements 53 No Solicitation / Superior Proposal 55 Non-Solicitation 56 Non-Competition 57 Employee & Benefits Matters 57 Conditions to Completion of the Sale Transaction 57 Termination 58 Termination Fee 59 Expenses 60 Amendment 60 Specific Performance 60 Vote Required and Recommendation 60 Related Agreements 60 SELECTED FINANCIAL INFORMATION 61 UNAUDITED HISTORICAL FINANCIAL INFORMATION 62 UNAUDITED PRO FORMA FINANCIAL INFORMATION 86 PROPOSAL NO. 2:THE DISSOLUTION PROPOSAL General Description of the Dissolution Principal Provisions of the Plan of Dissolution Potential Distribution Analysis Final Record Date Surrender of Stock Certificates Indemnification of Directors and Officers Certain Compensation Arrangements Amendment and Abandonment Trading of Our Common Stock Government Approvals Absence of Appraisal Rights Vote Required and Recommendation MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE SALE TRANSACTION AND THE DISSOLUTION Sale Transaction Dissolution Taxation Generally INTERESTS OF CERTAIN PERSON IN THE SALE TRANSACTION ANDDISSOLUTION Impact on Equity Awards Payment to Executive Officer Indemnification of Officers and Directors PROPOSAL NO. 3: DIRECTOR ELECTION PROPOSAL ii Director Nominees Vote Required and Recommendation Corporate Governance Stockholder Director Nominations RELATED PARTY TRANSACTIONS The SCA Group, LLC SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT COMPENSATION COMMITTEE REPORT COMPENSATION DISCUSSION AND ANALYSIS Overview Compensation Policies Compensation Practices and Components for 2014 Internal Revenue Code Limits on Deductibility of Compensation Summary Compensation Table Grants of Plan-Based Awards - Fiscal 2014 Option Exercises and Stock Vested - Fiscal 2014 Employment Agreements Potential Payments Upon Termination or Change-in-Control Director Compensation AUDIT COMMITTEE REPORT PROPOSAL NO. 4:AUDITOR RATIFICATION PROPOSAL Change in Independent Certified Public Accountants Auditor Fees and Services Policy for Approval of Audit and Permitted Non-Audit Services Vote Required and Recommendation PROPOSAL NO. 5: ADJOURNMENT PROPOSAL Vote Required and Recommendation OTHER MATTERS HOUSEHOLDING; AVAILABILITY OF ANNUAL REPORT AND PROXY STATEMENT WHERE YOU CAN FIND MORE INFORMATION Annex A Purchase Agreement, dated August 12, 2015 by and between Swisher Hygiene Inc. and Ecolab, Inc.
